UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-23195 TIER TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 94-3145844 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11130 Sunrise Valley Drive, Suite 300 Reston, Virginia (Address of principal executive offices) (Zip code) (571) 382-1000 (Registrant's telephone number, including area code) Not applicable (Former name, former address, and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer," "accelerated filer," and "smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x At April 30, 2011 there were 16,596,621 shares of the Registrant's Common Stock outstanding. TIER TECHNOLOGIES, INC. TABLE OF CONTENTS PART I.FINANCIAL INFORMATION 1 Item 1.Consolidated Financial Statements 1 Consolidated Balance Sheets 1 Consolidated Statements of Operations 2 Consolidated Statements of Comprehensive Loss 3 Consolidated Statements of Cash Flows 4 Consolidated Supplemental Cash Flow Information 5 Notes to Consolidated Financial Statements 6 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3.Quantitative and Qualitative Disclosures about Market Risk 33 Item 4.Controls and Procedures 33 PART II. OTHER INFORMATION 35 Item 1A.Risk Factors 35 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 6.Exhibits 43 SIGNATURE 44 EXHIBIT INDEX 45 Private Securities Litigation Reform Act Safe Harbor Statement Statements made in this report that are not historical facts are forward-looking statements that are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.These forward-looking statements relate to future events or Tier’s future financial and/or operating performance and generally can be identified as such because the context of the statement includes words such as “may,” “will,” “intends,” “plans,” “believes,” “anticipates,” “expects,” “estimates,” “shows,” “predicts,” “potential,” “continue,” or “opportunity,” the negative of these words or words of similar import.Tier undertakes no obligation to update any such forward-looking statements.Each of these statements is made as of the date hereof based only on current information and expectations that are inherently subject to change and involve a number of risks and uncertainties.Actual events or results may differ materially from those projected in any of such statements due to various factors, including, but not limited to: general economic conditions, which affect Tier’s financial results in all our markets, which we refer to as “verticals,” particularly the federal vertical, the state and local vertical and property tax vertical;effectiveness and performance of our systems, payment processing platforms and operational infrastructure; our ability to grow EPS revenue while controlling our costs; the potential loss of funding by clients, including due to government budget shortfalls or revisions to mandated statutes; the timing, initiation, completion, renewal, extension or early termination of client projects; our ability to realize revenues from our business development opportunities; the impact of governmental investigations or litigation; and unanticipated claims as a result of project performance, including due to the failure of software providers or subcontractors to satisfactorily complete engagements.For a discussion of these and other factors which may cause our actual events or results to differ from those projected, please refer to Item 1A. Risk Factors beginning on page35 of this report. PART I.FINANCIAL INFORMATION ITEM 1.CONSOLIDATED FINANCIAL STATEMENTS TIER TECHNOLOGIES, INC. CONSOLIDATED BALANCE SHEETS (in thousands) March31, 2011 September30, 2010 (unaudited) ASSETS: Current assets: Cash and cash equivalents $ $ Investments in marketable securities — Restricted investments — Accounts receivable, net Settlements receivable, net Prepaid expenses and other current assets Total current assets Property, equipment and software, net Goodwill Other intangible assets, net Restricted investments Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY: Current liabilities: Accounts payable $ $ Settlements payable Accrued compensation liabilities Accrued discount fees Other accrued liabilities Deferred income Total current liabilities Other liabilities: Deferred rent Other liabilities Total other liabilities Total liabilities Contingencies and commitments (Note 8) Shareholders’ equity: Preferred stock, no par value; authorized shares:4,579; no shares issued and outstanding — — Common stock, $0.01 par value, and paid-in capital; shares authorized: 44,260; shares issued: 20,772 and 20,706; shares outstanding: 16,597 and 18,170 Treasury stock—at cost, 4,175 and 2,536 shares ) ) Accumulated other comprehensive loss — (1 ) Accumulated deficit ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See Notes to Consolidated Financial Statements 1 TIER TECHNOLOGIES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three months ended March 31, Six months ended March 31, (in thousands, except per share data) Revenues $ Costs and expenses: Direct costs General and administrative Selling and marketing Depreciation and amortization Total costs and expenses Loss from continuing operations before other income and income taxes ) Other income: Interest income, net 20 57 Gain on investments — 2 — 14 Total other income 20 57 Loss from continuing operations before income taxes ) IIncome tax benefit ) Loss from continuing operations ) Gain from discontinued operations, net Net loss $ ) $ ) $ ) $ ) (Loss) gain per share—Basic and diluted: From continuing operations $ ) $ ) $ ) $ ) From discontinued operations (Loss) gain per share—Basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares used in computing: Basic and diluted loss per share See Notes to Consolidated Financial Statements 2 TIER TECHNOLOGIES, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (unaudited) Three months ended March 31, Six months ended March 31, (in thousands) Net loss $ ) $ ) $ ) $ ) Other comprehensive (loss) income, net of tax: Unrealized (loss) gain on investment in marketable securities — (1
